DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 02/07/22 has been acknowledged. Applicant amended Specification and cancelled original Claims 2-3 of the application to overcome objections to the drawings, specification, and rejections of Claims 2-3 under 35 U.S.C. 112(a) and 112(b). Applicant also amended Claims 1 and 4-7 to overcome their objections and /or rejections under 35 U.S.C. 112(b) presented by the previous Office Action.

Status of Claims
Claims 1 and 4-7 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Landis et al. (US 8,796,740) in view of Shau (US 2002/0004932). 
 In re Claim 1, Landis teaches a multi-die chip, where only one set of lithography masks is used for multi-die chip manufacture and multi-die chips of different sizes with 1..n single dies are separated from a wafer (Abstract) and where (Fig. 2B)
electrical connections 262 (column 3 line 52) are present between at least two individual dies 200a and 200b (column 3 line 50) without the use of  IO buffers, and where 
adjacent individual dies 200a and 200b of the multi-die chip are connected by an electrically conductive layer 262 passing over an area of a wafer substrate that otherwise used as a dividing line (dies 200a and 200b of Fig. 2B can be diced from the wafer to create chips similar to one of Fig. 2A, in this separation, area 270 – called a scribe line 270 by Landis - would be cut through; please, consider that the dividing line 270 is disposed between dies 200a and 200b in Fig. 2B and surrounds each die with its seal ring 280, column 3 lines 39-42 and 60-65), 
the electrically conductive layer 262 passes through metallic protective barriers 280 (column 3 line 64, if the barrier 280 is created similar to 400 – Fig. 4, column 4 lines 57-64, and if 262 is created similar to 420 that passes through openings in the barrier 400 – column 5, lines 1-4 ) located at edges of the adjacent individual dies.
Landis does not teach that the electrically conductive layer passes through an area of the wafer substrate that otherwise is used as a dividing line, tunneling under the 
Shau teaches (Fig. 4(a)) an inter-module electrically conductive path created between two adjacent n-type regions 401 and 402, the electrically conductive path of n-type regions is disposed within a p-type substrate 403 (paragraph 0047); Shau also teaches (Fig. 2(b)) that a metallic protective barrier 227 is disposed on a p-region of the substrate and is surrounded by a dividing line 225 (paragraph 0028).
Landis and Shau teach analogous art directed to dies, each comprised a metal barrier surrounding a die periphery, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Landis device in view of the Shau teaching, since they are from the same field of endeavor, and Shau created successfully operated devices.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Landis multi-die chip by substituting an electrically conductive path between two adjacent dies, created through the metal barriers (being seal rings) and, obviously, connected to each of the dies, with an electrically conductive path created under these metal barriers, through a semiconductor substrate of a wafer portion from which the multi-die chip is created, such as disposing the protective metal barrier surrounding the periphery of each die on a p-region of a p-type substrate, and creating an n-type path in the p-doped substrate between the adjacent dies passing through the area that otherwise is use as the dividing line, at least because, mechanically, such type of connection is more reliable and more simple. In addition, see MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
It would have been obvious for one of ordinary skill in the art before filing the application to create the n-type path as a highly doped path, wherein it is desirable to reduce future power loss on the connection when the multi-chip die would operate.
In re Claim 6, Landis/Shau teaches the multi-die chip according to Claim 1 as cited above. 
Landis further teaches that the multi-die chip consists (Fig. 2B) of a rectangular arrangement of several identical single dies 200a and 200b.
In re Claim 7, Landis/Shau teaches the multi-die chip according to Claim 1 as cited above. 
Although considering Fig. 2B of Landis, tiles 200a and 200b were identified for Claim 1 as dies, each tile comprises multiple circuits, such as 210, 220, 250 (see numbers in Fig. 2A, column 3, lines 25-35). Accordingly, tile 200a can be viewed as a multi-die chip comprised dies 210, 220, and 250 (and each die – 210 or 220 or 250 - can be cut-off from the wafer as a single die, if needed, and within the multi-die chip 200a, each circuits are obviously connected to each other). As Fig. 2A shows, the multi-chip 200a consists of single dies 210, 220, 250 of different sizes.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Landis/Shau in view of Wan et al. (US 20170053832). 
In re Claim 4, Landis/Shau teaches the multi-chip of Claim 1 as cited above. 

Wan teaches (paragraph 0007) that during wafer testing dies are electrically connected by a functional layer within the dividing line.
Landis/Shau and Wan teach analogous art directed to dies initially disposed on a wafer and further cut-off from the wafer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Landis/Shau device in view of the Wan device, since they are from the same field of endeavor, and Wan teaches a step implemented in the manufacturing dies.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Landis/Shau wafer described in Claim 1 by providing electrical connections between all dies (including those located outside the reticle, and connecting them with adjacent one of the reticle), before cutting any die out from the wafer, for the die testing, if testing is conducted on serially or parallel connected dies (Wan, paragraph 0007). 
It would have been further obvious for one of ordinary skill in the art before filing the application to provide these connections in a manner similar to that described for Claim 1, e.g., using the semiconductor substrate for such connections, since this simplifies cutting out dies from the wafer (without creating additional layers for cutting).
In re Claim 5, Landis/Shau teaches the multi-chip of Claim 1 as cited above. 
Landis/Shau does not teach (at least, explicitly) that each single die of the wafer is connected to adjacent dies.

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Landis/Shau wafer by providing electrical connections between all single dies, before cutting any die out from the wafer, for the die testing, if testing is conducted on serially or parallel connected dies of the wafer. (Wan, paragraph 0007). 
It would have been further obvious for one of ordinary skill in the art before filing the application to provide these connections in the manner similar to that described for Claim 1, e.g., using a portion of the semiconductor substrate passing through the dividing line for such connections, since this simplifies cutting out single dies or multi-die chips from the wafer (without creating additional layers for cutting).

Response to Arguments
Applicant’ arguments (REMARKS, filed 02/07/22) have been fully considered.
Examiner agrees with Applicant (REMARKS, pages 1-2) that cancellation of Claims 2-3 and amendment to the specification and to the claims removes grounds for objections to the drawings, specification and the claims and removes grounds for rejection claims under 35 U.S.C. 112(a) and/or 112(b).
Examiner agrees with the Applicant’ interpretation of Shau (REMARKS, page 3), but does not agree that teachings of Landis and Shau cannot be combined leading to proposed by Applicant patentability of Claim 1: Per Landis, connections between dies of a multi-die chip is created over a dividing line and through the seal rings (e.g., metal barriers) of the dies. Shau teaches a connection between two elements (electrodes) 
If the Applicant still does not agree with the Examiner, please, be reminded that in accordance with MPEP 2141 and MPEP 2143 a KSR Rational (G) for obviousness of combining prior art states: Some Teaching, Suggestion, or Motivation in the Prior Art Would have Led One of Ordinary Skill to Modify the Prior Art Reference or to Combine Prior Art Reference Teachings to Arrive at the Claimed Invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  
The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible). 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/09/22